Citation Nr: 9900581	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines

            
THE ISSUES

1.  Entitlement to service connection for metastatic 
carcinoma. 

2.  Entitlement to service connection for an acute 
appendicitis.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1943 to 
March 1946, including guerrilla service and service with the 
regular Philippine Army.  

This appeal arises from a May 1993 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for metastatic 
carcinoma and acute appendicitis.  At that time, the RO also 
denied entitlement to nonservice-connected pension benefits.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his disabilities are service-
connected and that he is entitlement to pension benefits 
because he served as a World War II veteran and is over 65 
years of age.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board) in accordance with the 
provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998), 
has reviewed and considered all of the evidence and material 
of record in the veteran's claims file.  Based on its review 
of the relevant evidence in this matter, and for the 
following reasons and bases, it is the decision of the Board 
that the claims of entitlement to service connection for 
metastatic carcinoma and acute appendicitis are not well 
grounded and that the veterans claim for entitlement to 
nonservice-connected pension benefits lacks legal merit.  


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the veteran currently has etastatic carcinoma and in the 
alternative, if a disability is present, there is no 
competent evidence of record creating a nexus between the 
veterans service and his metastatic carcinoma.

2.  There is no competent evidence of record creating a nexus 
between the veterans service and acute appendicitis.

3.  The claims are not supported by cognizable evidence 
showing that they are plausible or capable of substantiation.

4.  The veteran had recognized service from February 1943 to 
March 1946, including guerrilla service and service with the 
regular Philippine Army from September 1945 to March 1946.

5.  The veterans service does not constitute active military 
service for purposes of eligibility for VA disability pension 
benefits.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
metastatic carcinoma is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for acute 
appendicitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veterans military service does not meet the basic 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 107, 5107(a) (West 1991); 38 C.F.R. §§ 3.3, 
3.8(b), 3.159(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Any claimant who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence.  38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991).  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. § 3.303 (1998).

A well-grounded claim for service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was noted during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  See Robinette v. Brown, 8 Vet. App. 69, 
75 (1995).  Nevertheless, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
plausible is required.  Grottveit at 93.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to an in-service injury or treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Review of the evidence of record in this case shows that the 
veteran has failed to submit a well-grounded claim for 
entitlement to service connection for metastatic carcinoma 
and an acute appendicitis.  The competent evidence of record 
does not indicate that the veteran currently has metastatic 
carcinoma and, in the alternative, even if assuming the 
presence of a metastatic carcinoma, the competent evidence of 
record does not demonstrate a causal nexus between the 
disease and service.  In addition, the competent evidence of 
record does not indicate that the veterans acute 
appendicitis is etiologically related to service or any 
events or occurrences from service.  

Regarding the metastatic carcinoma, there is no competent 
evidence of record establishing that the veteran currently 
has metastatic carcinoma or showing that a diagnosis of 
metastatic carcinoma has been made.  In this case, the 
service medical records are devoid of any complaints of or 
findings associated with any type of cancer and medical 
reports from the Eastern Pangasinan District Hospital dated 
from February to March 1992 make no reference to metastatic 
carcinoma.  The reports also do not show that the veteran 
received treatment for the disease or experiences any 
residuals therefrom.  In view of the foregoing, the veterans 
claim is not well grounded.  In the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, the claim is not well grounded.  Id.  In 
addition, despite the veterans complaints, the Boards 
perusal of the record shows no claim of or proof of present 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The Board also recognizes the veterans testimony presented 
at his July 1998 personal hearing in which he maintains that 
his cancer was diagnosed in 1997 and that he currently 
receives treatment for the disorder at the Veterans Memorial 
Hospital.  In this regard, it is noted that in the 
alternative, even when assuming that a diagnosis of 
metastatic carcinoma has been made and that the veteran 
receives treatment, there is no competent evidence of record 
demonstrating a nexus between the veterans disease and 
service.  In this regard, the Board stresses that service 
medical records are silent with regard to metastatic 
carcinoma.  Thereafter the record is devoid of any references 
to metastatic carcinoma until 1997, approximately fifty-one 
years after service, when at his 1998 hearing the veteran 
indicated that he had received treatment for the disorder 
which was initially detected in July 1997.  It is also noted 
that at that time, the veteran did not suggest that the 
physician related his disease to service or any in-service 
occurrences.  Thus, even when assuming that the veteran has 
metastatic carcinoma, the claim remains not well grounded as 
there is no competent evidence indicating a causal connection 
between service and the current disease. 

Further, regarding the veterans hearing testimony, although 
the veteran seeks to make a diagnosis of metastatic carcinoma 
or in the alternative, if present, relate his metastatic 
carcinoma to service, his statements are insufficient to well 
ground his claim.  The veteran has submitted no evidence and 
there is no indication that he has the requisite medical 
expertise to offer such opinions.  In addition, his 
daughters assertions which essentially maintain that her 
fathers claim warrants merit is also insufficient to well 
ground the claim.  As lay persons, they are not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible is required.  
Grottveit, supra.

Regarding the acute appendicitis, the record shows that this 
claim is also not well grounded.  The competent evidence of 
record fails to create a nexus between the veterans acute 
appendicitis and service.  Here, the veterans service 
medical records are silent with regard to any references to 
an acute appendicitis and thereafter, the record is devoid of 
any complaints of, references to, or treatment for acute 
appendicitis until February 1992.  Medical reports from the 
Eastern Pangasinan District Hospital show that the veteran 
was hospitalized from February to March 1992 and underwent an 
appendectomy.  The final diagnosis was acute appendicitis 
(ruptured).  However, in the reports no reference to service 
or any events from service were made.  In this case, no 
competent medical evidence has been submitted to establish a 
nexus between the veteran's current acute appendicitis and 
service and no competent medical evidence has been submitted 
to establish that the veteran experiences any residuals from 
any in-service incident or event.  Caluza, supra; Savage, 
supra.  Thus, the claim is not well grounded.  

The Board also acknowledges that at his personal hearing, he 
and his daughter relate the disorder to service.  In spite of 
the foregoing, the veteran has not submitted competent 
medical evidence that demonstrates an etiological link 
between his acute appendicitis and service.  Again, lay 
persons are not competent to relate a medical disorder to a 
specific cause.  Espiritu, supra.  Thus the claim must be 
denied.

It is recognized that although when a claim is not well 
grounded the VA does not have a statutory duty to assist a 
veteran in developing facts pertinent to his claim, the VA 
may still be obligated to advise a veteran of the evidence 
needed to complete the application.  This obligation, 
however, depends upon the particular facts of the case and 
the extent to which the Secretary of the VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996) [there is a VA 
duty to further assist in the development of the evidence 
only when the veteran has reported the existence of evidence 
which could serve to render a claim well grounded].  In this 
case, the veteran has been informed of what evidence is 
required to establish a well-grounded claim.  During the 
pendency of the appeal, particularly in the July 1993 
statement of the case, and in May 1996 notices, the veteran 
was informed of the evidence necessary to complete his case.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the metastatic carcinoma, at his personal hearing 
in July 1998, the veteran stated that he received treatment 
in 1997 at the Veterans Memorial Hospital.  It is noted that 
if accomplished those reports are not of record.  
Nevertheless, despite the foregoing, the Board finds that 
additional development is not warranted.  It is noted that 
the crux of the Board decision is that the competent evidence 
of record does not establish that a diagnosis of metastatic 
carcinoma has been made and, moreover, even when assuming 
that a diagnosis of metastatic carcinoma has been made and 
the veteran receives treatment, the veteran has not indicated 
how these records would serve to make his claim well 
grounded.  At the hearing, the veteran merely indicated that 
the disease was detected in 1997, approximately fifty-one 
years after service, and he receives treatment.  There is no 
indication of record which shows that the medical reports 
referred to by the veteran would causally link his claimed 
disability to service or provide evidence of chronicity or 
continuity of symptomatology since service.  As such, 
additional development in this regard is not warranted.  The 
The VA's . . . . duty to assist is not a license for a 
fishing expedition to determine if there might be some 
unspecified information which could possibly support a 
claim. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Here, the veteran has failed to submit well-grounded claims 
and the VA has no duty to assist.  See Epps, supra.

Nonservice-connected pension

The veteran essentially contends that he is entitled to 
received VA pension benefits because he served as a member of 
the recognized guerilla army and is over 65 years of age.  As 
in any case, the threshold question that must be resolved 
with regard to a claim of entitlement to VA benefits is 
whether the appellant has established eligibility.  Pertinent 
law provides that to become eligible for VA benefits the 
appellant must show that he had the type of qualifying 
service enumerated in 38 C.F.R. § 3.8.  If the appellant does 
not submit the appropriate evidence, his claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, as such must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In this case, pertinent VA law and regulations provide that 
the Secretary shall pay to each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veterans willful 
misconduct, pension benefits.  Service requirements are met 
if the veteran served: (1) in the active military, naval, or 
air service for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  
38 U.S.C.A. § 1521(a)(j) (West 1991); 38 C.F.R. § 3.3(3) 
(1998).

Pertinent VA law also provides that service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under contracts of National Service 
Life Insurance entered into before February 18, 1946; chapter 
10 of title 37; and chapters 11, 13 (except section 412(a)), 
and 23 of title 38.  38 U.S.C.A § 107(a) (West 1991).

The regulations provide that service in the Regular 
Philippine Scouts is included for pension, compensation, 
dependency and indemnity compensation, and burial benefits. 
38 C.F.R. § 3.8(a).  Service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(c) and (d).

The pertinent evidence of record includes the veterans 
Personnel Record from the Army of the Philippines and 
Affidavit for Philippine Army Personnel.  The record also 
contains an Additional Information report from the National 
Personnel Records Center (NPRC) which shows that the veteran 
did not have service with the United States Armed Forces in 
the Far East (USAFFE) but joined the guerrilla forces as a 
private in Squadron 150, LGAF.  The report also shows that 
from February 1945 to September 1945 the veteran had 
recognized guerrilla service and from September 1945 to March 
1946, he had Regular Philippine Army service.  

Upon review of the pertinent evidence of record, the Board 
finds that the veteran cannot establish basic eligibility for 
VA disability pension benefits.  38 U.S.C.A. §§ 101(2), 1521.  
The Board recognizes that the veteran had recognized service, 
including guerrilla service and Regular Philippine Army 
service, from February 1943 to March 1946.  However, service 
as a member of the Commonwealth Army of the Philippines 
(Regular Philippine Army), including the recognized guerrilla 
forces while in the service of U.S. Armed Forces, is not 
deemed to be active service for VA disability pension 
benefits.  38 U.S.C.A § 107(a); 38 C.F.R. § 3.8.  The Board 
further notes that the service department's certification in 
determining whether an appellant has recognized service is 
binding on the VA.  Venturella v. Gober, 10 Vet. App. 340 
(1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).  The Board 
points out that the veterans service only provides 
eligibility for compensation and dependency and indemnity 
compensation.  As noted above, enlistments before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, is not deemed to be active service for VA 
disability pension benefits.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.8.  Because the veterans service consisted 
only of recognized guerrilla service and Regular Philippine 
Army service, his service is not deemed to be qualifying 
service for nonservice-connected disability pension benefits.  
Based on the foregoing, the appellant is precluded from 
receiving basic eligibility for pension.  

The Board also recognizes the veterans contentions which 
essentially maintain that he is entitled to nonservice-
connected pension benefits because he is over the age of 65 
and disabled.  However, because the veterans qualifying 
military service fails to establish basic eligibility for 
pension benefits, the Board does not reach the question of 
whether the veteran is totally disabled or not.  

After considering the evidence of record and pertinent law 
and regulations, the record shows that the veteran does not 
have qualifying military service in order to establish basic 
eligibility for VA pension benefits.  Therefore, the claim 
for entitlement to nonservice-connected disability pension 
benefits lacks legal merit and is denied.



ORDER

Entitlement to service connection for metastatic carcinoma is 
denied.

Entitlement to service connection for acute appendicitis is 
denied.  

Entitlement to nonservice-connected pension benefits is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
